Title: From Benjamin Franklin to Mary Stevenson, [1767–1770]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


[1767–1770]
[First part missing] and a Train of various Amusements daily interfering, I as continually put off Writing till to-morrow; when I receiv’d the second Letter, I propos’d answering both together to-morrow; the same of the third; and now what a shameful Fault has this Procrastination led me into! a Fault which even my Polly with all her Goodnature, join’d to her Regard for me can hardly excuse.
